PER CURIAM.
In this juvenile delinquency appeal, the appellant challenges an order committing him to a high-risk residential placement. We agree with the appellant that the trial court erred in sentencing him to a more restrictive level of commitment than the minimum-risk non-residential program recommended by the Department of Juvenile Justice (Department). The trial court failed to reference the restrictiveness level vis-a-vis the needs of the appellant or explain why it came to a different conclusion than that of the Department. See A.C.N. v. State, 727 So.2d 368, 370 (Fla. 1st DCA 1999).
REVERSED and REMANDED.
ALLEN, WEBSTER, and ROBERTS, JJ., concur.